Woodward, J.,
dissented from so much of the opinion as ruled that the Rev. William Suddards was not entitled to receive payment out of the funds, by virtue of Mrs. Greenfield’s order.
The Decree was as follows: And now, March, A. D. 1855. This cause having been argued by counsel for the parties, and their respective proofs and allegations having been read and heard, the Court do order and decree that the decree of the Common Pleas be reversed, and do further order and decree that the report of the auditor distributing the sum of $25,980.18, pro rata, amongst, the beneficiaries under the deed and declara-' tion of trust, bearing date on the 15th day of December, A. D. 1834, according to a table annexed to said report, be confirmed, and that the sum of $5626.69, being the amount of the profits and income of the estate in the hands of the trustees at the death of Mrs. Elizabeth Greenfield, shall be distributed and , paid, pro rata, to the judgments of the Rev. William Suddards, Samuel W. Rush, Richard Jordan, trustee . of Celeste Y. Anderson, and the amount now due - together with the present value of the claim of Mrs. Mary A. Wright, as per table made by G. H. Cram and, Esq., hereunto annexed. And it is further ordered and decreed that so much of the auditor’s report as refers to the claim of Samuel W. Rush for commissions as trustee, and to the conveyance of real estate, and the delivery of personal property be, and the same is hereby confirmed. Each appellant to pay his or their own costs, and no costs to be charged by the appellees.